Exhibit 32.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of MidSouth Bancorp, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2009 (the “Report”), I, James R. McLemore., Chief Financial Officer of the Company, certify that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ James R. McLemore James R. McLemore Chief Financial Officer March 16, 2010
